Title: I. Report of a Committee on Arrangements for the Public Audience, [22 December 1783]
From: Committee of the Continental Congress
To: 


          
            [22 December 1783]
          
          Order for a publick Audience of General Washington.
          1st. The president and Members are to be seated and covered, and the Secretary to be standing by the Side of the president.
          2dly. The Arrival of the General is to be announced by the Messenger to the Secretary, who is thereupon to introduce the General attended by his Aids to the Hall of Congress.
          3dly. The General being conducted to the Chair by the Secretary, is to be seated with an Aid on each side, standing, and the Secretary is to resume his place.
          4thly. After a proper Time for the Arrangement of Spectators, Silence is to be ordered by the Secretary if necessary, and the president is to address the General in the following Words “Congress sir are prepared to receive your Communications” Whereupon the General is to rise and address Congress, after which he is to deliver his commission and a Copy of his Address to the president.
          5thly. The General having resumed his place, the president is to deliver the Answer of Congress, which the General is to receive standing.
          6thly. The president having finished, the Secretary is to deliver the General a Copy of the Answer from the president, and the General is then to take his Leave.
          N. B. When the General rises to make his Address, and also when he retires, he is to bow to Congress, which they are to return by uncovering without bowing.
        